United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.A., Appellant
and
DEPARTMENT OF THE ARMY, TACOM
FLEET MANAGEMENT EXPANSION,
Fort Leonard Wood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1590
Issued: May 12, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 4, 2020 appellant, through counsel, filed a timely appeal from a June 30,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish binaural hearing
loss causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On November 8, 2017 appellant, then a 58-year-old tool and parts attendant, filed an
occupational disease claim (Form CA-2) alleging that she developed hearing loss due to factors of
her federal employment, including working in a mechanic wheel shop with loud noises from trucks
and air tools. She noted that she first became aware of her condition and its relation to her federal
employment on November 20, 2012. Appellant did not stop work.
In a development letter dated November 15, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the type of factual and
medical evidence needed and provided a questionnaire for her completion. In a separate
development letter of even date, OWCP requested that the employing establishment provide
additional information, including comments from a knowledgeable supervisor and an explanation
of appellant’s work activities and exposure to noise. It also requested all medical examinations
pertaining to hearing or ear problems, including pre-employment examination and all audiograms.
OWCP afforded both parties 30 days to submit the necessary evidence.
OWCP subsequently received base system civilian evaluation reports, position
descriptions, and notifications of personnel action Standard Form (SF)-50 that noted appellant’s
employment history and job duties as a custodial worker from May 26, 1998 through July 31,
1999, a fabric worker from August 1, 1999 through April 5, 2003, a custodial worker from April 6
through June 28, 2003, a sewing machine operator from June 29, 2003 through July 10, 2005, a
tool and parts attendant from July 11 through December 10, 2005, an optical instrument worker
from December 11, 2005 through September 24, 2011, and a tool and parts attendant from
September 25, 2011 through the present.
Appellant submitted her audiogram findings and hearing conservation data, dated March 2,
2012 through November 2, 2017. Audiograms, dated November 5, 2012, October 21, 2014, and
October 20 and November 1, 2017, revealed changes in appellant’s hearing when compared to her
baseline audiogram such that it constituted reportable sensorineural hearing loss.
On December 5, 2017 appellant responded to OWCP’s development questionnaire. She
noted that she was exposed to noise from heavy military vehicles for 9 hours per day, 40 hours per
week while working as a tool and parts attendant. Appellant indicated that she used triple-flange,
rubber hearing protection. She noted that she was last exposed to hazardous noise in 2014 and
first became aware of her hearing loss in 2012. Appellant indicated that she did not engage in any
hobbies that involved exposure to loud noise. She recounted that she requested her medical hearing
examinations from the employing establishment, but could only get records from 2012 through
2017. Appellant indicated that she had been moved to a different work site and no longer had
significant exposure to noise.

2

In a December 5, 2017 email, J.S., appellant’s supervisor, responded to OWCP’s
development questionnaire. He noted that appellant received an annual hearing test on
November 7, 2012, which showed reportable hearing loss. J.S. indicated that appellant did not
want to file an occupational disease claim at that time. He reported that appellant was exposed to
noise from shop tools and military vehicles weighing up to 5 tons for 6.5 to 7.5 hours per day, 4
to 5 days per week. J.S. noted that appellant was provided with triple-flange ear protection. He
indicated that appellant’s audiograms and medical examinations pertaining to hearing or ear
problems would have to be provided by the employing establishment’s hearing program manager’s
office. J.S. stated that appellant was currently working as a tool and parts attendant for the
employing establishment.
In a December 15, 2017 memorandum, the employing establishment noted that it
conducted a noise test in the tool supply room where appellant had worked. It indicated that air
ratchets and impact air wrenches had been shown to have noise levels over 90 A-weighted decibels
(dBs). The employing establishment explained that if employees in the tool supply room entered
the maintenance area where these tools were used, hearing protection was required. It reported
that noise levels in the tool supply room were well below the allowable standard and therefore no
hearing protection was required. The employing establishment provided a table showing noise
levels in the tool supply room at different frequencies with work ongoing and an air compressor
running in an adjacent room.
On September 5, 2018 OWCP referred appellant, along with a statement of accepted facts
(SOAF), for a second opinion examination with Dr. Richard L. Barnes, an otolaryngologist. In a
September 25, 2018 report, Dr. Barnes recounted appellant’s medical history and history of
employment-related noise exposure. He indicated that in reviewing appellant’s medical record,
there were no previous audiograms for comparison. Dr. Barnes examined appellant and performed
an audiological evaluation. He reviewed appellant’s audiogram performed that day, which
demonstrated at 500, 1,000, 2,000, and 3,000 Hertz (Hz) losses of 40, 40, 55, and 80 dBs on the
right, respectively and 40, 40, 70, and 80 dBs on the left, respectively. Dr. Barnes diagnosed
sensorineural hearing loss, but opined that he could not determine if it was related to appellant’s
federal employment. He noted that appellant’s hearing loss appeared to be functional and that the
September 25, 2018 audiometric testing was not valid because there were signs of malingering.
Dr. Barnes further explained that previous audiograms were needed to determine if appellant’s
hearing loss was caused by her federal employment. Utilizing the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides),3 he
indicated that appellant had two percent impairment for tinnitus.
By decision dated November 16, 2018, OWCP denied appellant’s claim, finding that she
had not submitted medical evidence containing a medical diagnosis in connection with the
accepted factors of her federal employment. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.

3

A.M.A., Guides (6th ed. 2009).

3

On December 17, 2018 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. On February 1, 2019 she requested a review of the
written record in lieu of an oral hearing.
By decision dated April 2, 2019, an OWCP hearing representative, following a preliminary
review, vacated the November 16, 2018 decision and remanded the case for a new second opinion
examination with an otolaryngologist to determine if appellant had employment-related hearing
loss.
On June 25, 2019 OWCP referred appellant, along with an updated SOAF, for a second
opinion examination with Dr. Jay A. Dunfield, a Board-certified otolaryngologist. In a July 17,
2019 report, Dr. Dunfield noted that appellant’s hearing tests appeared to be stable going back to
2014. He indicated that appellant stated that she had audiograms performed from 1999 through
the present, but he did not receive any audiology records prior to 2012. Dr. Dunfield examined
appellant and performed an audiological evaluation. He reviewed appellant’s audiogram
performed that day, which demonstrated at 500, 1,000, 2,000, and 3,000 Hz losses of 30, 35, 55,
and 70 dBs on the right, respectively and 25, 40, 65, and 75 dBs on the left, respectively.
Dr. Dunfield diagnosed sensorineural hearing loss and opined that appellant’s hearing loss could
have been caused by her employment-related noise exposure. He noted that since there were no
audiograms prior to 2012, he could not determine if appellant’s hearing loss predated her federal
employment and would have to assume that it did not. Utilizing the sixth edition of the A.M.A.,
Guides, Dr. Dunfield calculated that appellant had 35 percent monaural hearing loss in the right
ear and 39 percent monaural hearing loss in the left ear. He calculated appellant’s binaural hearing
loss and added 1 percent impairment for tinnitus for a total of 37 percent binaural hearing loss.
By decision dated June 30, 2020, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish causal relationship between appellant’s diagnosed
binaural hearing loss and the accepted factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

Supra note 2.

5
A.D., Docket No. 20-0758 (issued January 11, 2021); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10
ANALYSIS
The Board finds that this case is not in posture for decision.
In a July 17, 2019 report, Dr. Dunfield, the second opinion examiner, diagnosed binaural
sensorineural hearing loss and opined that appellant’s hearing loss could have been caused by her
employment-related noise exposure. He noted that appellant stated that she had audiograms
performed from 1999 through the present. Dr. Dunfield reported that since he did not receive
audiograms prior to 2012, he could not determine if appellant’s hearing loss was causally related
to her employment-related noise exposure.
In a development letter dated November 15, 2017, OWCP requested that the employing
establishment address the accuracy of appellant’s allegations and describe her workplace exposure
to hazardous noise. It specifically requested that the employing establishment provide detailed
information, including all medical examinations pertaining to hearing or ear problems, including
pre-employment examination and all audiograms.

6

V.P., Docket No. 20-0415 (issued July 30, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7
20 C.F.R. § 10.115; S.A., Docket No. 20-0458 (issued July 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

See B.H., Docket No. 18-1693 (issued July 20, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
9

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

5

In a December 5, 2017 e-mail, J.S., appellant’s supervisor, indicated that appellant’s
audiograms and medical examinations pertaining to hearing or ear problems would have to be
provided by the employing establishment’s hearing program manager’s office.
In a December 5, 2017 statement, appellant asserted that she requested her medical hearing
examinations from the employing establishment, but could only get records from 2012 to 2017.
The employing establishment did not provide the audiograms or medical records from its
hearing conservation program prior to 2012.
The Board finds that OWCP must further develop the factual aspect of this record. The
record reflects that appellant participated in the employing establishment’s hearing conservation
program. However, audiological and other medical records from that program were not provided
by the employing establishment. Dr. Dunfield specifically noted that audiograms were not
provided prior to 2012 and that he, therefore, could not determine if appellant’s hearing loss was
causally related to her employment-related noise exposure. Accordingly, OWCP must develop
this factual aspect of the case before a full and fair determination can be made regarding causal
relationship.11
It is well established that proceedings under FECA are not adversarial in nature, and while
appellant has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence, particularly when such evidence is of the character normally
obtained from the employing establishment or other government source.12 OWCP has an
obligation to see that justice is done.13 On remand it shall obtain all relevant records from the
employing establishment’s hearing conservation program and provide the records it obtains to
Dr. Dunfield for a supplemental report.14 Following this and other such further development
deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

See D.O., Docket No. 20-0006 (issued September 9, 2020); J.V., Docket No. 17-0973 (issued July 19, 2018).

12

See D.O., id., R.A., Docket No. 17-1030 (issued April 16, 2018); Walter A. Fundinger, Jr., 37 ECAB 200, 204
(1985); Michael Gallo, 29 ECAB 159, 161 (1978).
13

See A.J., Docket No. 18-0905 (issued December 10, 2018); William J. Cantrell, 34 ECAB 1233, 1237 (1983);
Gertrude E. Evans, 26 ECAB 195 (1974).
14
Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4, 2.800.7,
2.800.8, and 2.800.10 (June 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the June 30, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: May 12, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

